Citation Nr: 1827083	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-32 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and gallbladder removal.

3. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder, not otherwise specified (NOS).

4. Entitlement to an initial compensable disability rating for brain disease due to trauma (TBI).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1999 to October 2012, and received multiple awards and medals including the Army Commendation Medal and the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that there does not appear to be a timely filed substantive appeal of record with respect to the issues on appeal other than the issue of service connection for hearing loss.  However, all of these claims were certified to the Board.  Appeal certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2017).  However, when, as here, VA takes actions leading the Veteran to believe his appeals were perfected, it waives any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Accordingly, the Board has taken jurisdiction over the claims on appeal.

The issues of entitlement to service connection for bilateral hearing loss, and entitlement to an initial compensable rating for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The symptoms of the Veteran's service-connected acquired psychiatric disorder characterized as PTSD with anxiety disorder, NOS have more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

2. The Veteran's IBS has been manifested by severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

3. The Veteran's GERD has been manifested by reflux, substernal arm or shoulder pain, persistently recurrent epigastric distress, pyrosis, reflux, sleep disturbance caused by esophageal reflux occurring 4 or more times per year, and vomiting periodically, four or more times per year, which lasts less than one day, and is not productive of considerable impairment of health.

4. The Veteran's gallbladder removal is asymptomatic.

5. The Veteran's IBS, GERD, and gallbladder removal symptoms do not result in symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and not higher, for PTSD with anxiety disorder, NOS have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2017).

2. The requirements for an initial evaluation in excess of 30 percent for IBS, GERD, and gallbladder removal have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7318, 7319, 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).

A. Acquired Psychiatric Disorder

In light of the favorable disposition of the claim for an initial rating in excess of 50 percent for the Veteran's service-connected psychiatric disorder, the Board finds that any deficiencies with regard to the duty to notify or assist is nonprejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

B. IBS, GERD, and Gallbladder Removal

With regards to the Veteran's claim for an initial rating in excess of 30 percent for the Veteran's service-connected  IBS, GERD, and gallbladder removal, VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.

By correspondence dated in September 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records (STRs) and VA treatment records.

The Veteran underwent VA examinations for esophageal conditions, intestinal conditions, and gallbladder and pancreas conditions in August 2013.  The Veteran also underwent VA examinations for esophageal disorders and stomach and duodenum conditions in April 2015.  The examinations are adequate for purposes of this decision.  Additional examination is not needed.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Analysis

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

III. Initial Rating for an Acquired Psychiatric Disorder

The Veteran seeks an initial rating in excess of 50 percent for his service-connected psychiatric disorder.  In September 2014, the Veteran stated that his psychiatric condition was more severe than the current disability rating.  The Veteran reported that his symptoms included nightmares, and that he was prescribed medication to treat his condition.

Service connection for an anxiety disorder, NOS (also claimed as memory loss) with an evaluation of 50 percent was granted in a November 2013 rating decision.  The Veteran filed a notice of disagreement in April 2014, and also claimed service connection for PTSD.  A rating decision issued in July 2014 continued the 50 percent rating, and recharacterized the disability as PTSD with anxiety disorder, NOS (also claimed as memory loss).

The Veteran is currently assigned a 50 percent rating for his service-connected psychiatric disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 and the General Rating Formula for Mental Disorders.

Pursuant to the General Rating Formula, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio, supra.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994).

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board in October 2016, the DSM-IV is no longer applicable to his claim.

The evidence reflects that the Veteran has been diagnosed with other nonservice-connected psychiatric disorders.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran was afforded a VA examination in September 2013, which reflected a diagnosis of anxiety disorder, NOS.  The Veteran also had a diagnosis of TBI.  The examiner opined that it was not possible to differentiate what portion of the occupational and social impairment was attributable to TBI from the mental diagnosis because symptoms overlapped.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A June 2014 VA treatment record reflects a diagnosis of depressive disorder and anxiety disorder.  The Veteran reported feeling really irritable.

The Veteran was afforded a VA examination in July 2014, which reflected a diagnosis of PTSD and other specified depressive disorder related to PTSD.  The examiner opined that it was not possible to differentiate what portion of occupational and social impairment was caused by each mental disorder, because the conditions were comorbid and causally related to each other; and the symptoms overlapped and exacerbated each other and were otherwise intertwined and could not be separated from one another.  The Veteran also had a diagnosis of TBI.  The examiner opined that it was possible to differentiate what portion of the occupational and social impairment was caused by the TBI.  The examiner noted that the Veteran's emotional and behavioral symptoms were most consistent with PTSD and not to the remote history of TBI.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran reported that he had been married for 18 1/2 years, and had a 17-year-old son.  The Veteran had not been employed since he was discharged from the military in October 2012.  The July 2014 examiner referenced an August 2013 treatment record, which revealed that the Veteran reported that he avoided confrontations and was easily angered.

A July 2015 VA treatment record reflects that the Veteran reported that his weakness was anger; and he reported that he would stay mad for over a day.  The treatment provider noted that the Veteran had participated in three separate anger management classes; and the Veteran reported that he continued to attend anger management classes because he was still angry.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of the Veteran's service-connected psychiatric disorder have more nearly approximated the criteria for a 70 percent rating, but not higher.

As the July 2014 examiner has stated it is not possible to differentiate what portion of the Veteran's level of occupational and social impairment was attributable to PTSD and anxiety disorder, NOS versus his other specified depressive disorder related to PTSD; VA has resolved any doubt in his favor and attributed the impairments from this disorder to his service-connected psychiatric disorder.  See Mittleider, supra.

Throughout the period on appeal, the Veteran's psychiatric disorder symptoms were manifested primarily by ongoing symptoms of anxiety, depression, nightmares, difficulty in understanding complex commands, impairment of short and long-term memory, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; impaired impulse control; difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Board finds that the Veteran's symptomatology throughout the period on appeal has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the period on appeal.

However, the Board finds that the symptoms associated with the Veteran's psychiatric disorder do not meet the criteria for a 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disorder.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented.  He was able to maintain a relationship with his spouse.  He has never displayed grossly inappropriate behavior, any sort of delusions, or had the intermittent inability to perform activities of daily living.  Therefore, the Board finds that total social and occupational impairment has not been shown.  In sum, the Board finds the psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent.  

IV. Initial Rating for IBS, GERD, and Gallbladder Removal

The Veteran seeks an initial rating in excess of 30 percent for his service connected IBS, GERD, and gallbladder removal.  In April 2014, the Veteran stated that his IBS and GERD worked together, and although he took medication to treat his symptoms, the medications were not effective.  He reported that as a result in the change of his medication, he used the bathroom more than seven times per day, compared to two to three times per day.  In September 2014, the Veteran stated that the medication that he took to treat his GERD and ulcers were not effective, and as a result he could not brush his teeth without gagging and his ulcers were getting worse.

Service connection for IBS, GERD, and gallbladder removal with an evaluation of 10 percent was granted in a November 2013 rating decision.  The Veteran filed a notice of disagreement in April 2014.  A rating decision issued in August 2014 increased the disability rating to 30 percent effective November 1, 2012.

The Veteran is currently assigned a 30 percent rating for his service-connected IBS, GERD, and gallbladder removal pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.

Disorders of the digestive system are rated under 38 C.F.R. § 4.114, Diagnostic Codes 7200 through 7354.  Ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Removal of the gallbladder is rated pursuant to Diagnostic Code 7318, which provides that a noncompensable rating is warranted for gallbladder removal that is asymptomatic; a 10 percent rating is warranted for gallbladder removal with mild symptoms; and a 30 percent rating is warranted for gallbladder removal with severe symptoms.  38 C.F.R. § 4.114.  A 30 percent disability rating is the maximum rating allowable under Diagnostic Code 7318.

IBS is rated pursuant to Diagnostic Code7319, which provides that a 30 percent rating is warranted for severe diarrhea; or, alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114.  A 30 percent disability rating is the maximum rating allowable under Diagnostic Code 7319.

GERD is rated pursuant to Diagnostic Code 7346, which provides that a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Id.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 30 percent for the Veteran's service-connected IBS, GERD, and gallbladder removal.

In August 2013, the Veteran was afforded a VA examination for gallbladder and pancreas conditions, which reflects a diagnosis of chronic cholelithiasis from 2012.  The Veteran did not report any signs or symptoms attributable to residuals of removal of his gallbladder.  The examiner noted that the Veteran reported symptoms of mild abdominal pain occurring eight or more times in the past 12 months; symptoms of moderately severe abdominal pain occurring seven times in the past 12 months; and symptoms of severe abdominal pain occurring eight or more times in the past 12 months.  The Veteran reported few pain-free intermissions between attacks.  The Veteran also reported diarrhea, which was attributable to his pancreas condition or residuals of treatment for pancreas condition.  However, laboratory testing did not reveal a diagnosis of pancreatitis.

In August 2013, the Veteran was afforded a VA examination for intestinal conditions, which reflected a diagnosis of IBS from 2003.  The Veteran reported that his condition began in 2003; and he was going to the bathroom five times per day.  He was diagnosed with IBS in 2008 to 2012.  The Veteran's current symptoms included loose stools, and using the bathroom four times per day.  Continuous medication was required to control the Veteran's intestinal condition.  The Veteran's signs and symptoms, included diarrhea with loose stool and abdominal distention with pain.  The Veteran had occasional episodes of bowel disturbance with abdominal distress and he also had episodes of exacerbations and/or attacks of the intestinal condition, where his stomach would start to hurt to the point where he had 90 seconds to find a bathroom, which occurred seven or more times in the past 12 months.

In August 2013, the Veteran was afforded a VA examination for esophageal conditions, which reflected a diagnosis of GERD from 2009.  The Veteran reported that his GERD began in 2009, and he had heartburn; he was diagnosed with an ulcer in 2011.  Currently, the Veteran reported that he had heartburn, and he was taking medication to treat his condition.  The examiner noted that the Veteran had reflux and substernal arm or shoulder pain associated with his GERD.

A September 2014 VA treatment record reflects that the Veteran complained of reflux symptoms.  He stated that the symptoms were worse when he would lie down to go to sleep or when he awakened in the morning.  The Veteran also reported diarrhea symptoms.  He denied having hematemesis, melena, nausea, vomiting, retching, chest pain or abdominal pain.  The treatment provider noted that the Veteran had upper endoscopies done through the military, which showed no evidence for malignancy or ulcers.

An October 2014 VA treatment record reflects that the Veteran complained of blood in stools for five to six years.  The treatment provider noted that the Veteran had three colonoscopies, EGD, and a pill cam; and all work-ups showed that the Veteran had hemorrhoids.  The treatment provider also noted that the Veteran had been gaining weight for the past eight months.  An October 2014 VA treatment record reflects that the Veteran also denied concerns with any unexpected weight loss.

In April 2015, the Veteran was afforded a VA examination for esophageal disorders, which reflected a diagnosis of GERD from 2009.  The Veteran reported that he was currently taking medications, which worked pretty well.  The Veteran's symptoms of GERD included persistently recurrent epigastric distress, pyrosis, reflux, and sleep disturbance caused by esophageal reflux occurring 4 or more times per year.

In April 2015, the Veteran was also afforded a VA examination for stomach and duodenum.  The examiner noted that the Veteran did not have a stomach or duodenum condition.  The examiner noted that although the Veteran claimed an ulcer, there was no objective evidence of a stomach ulcer on the examination or medical records.  Therefore, the examiner opined that a clinical diagnosis of an ulcer could not be endorsed.  The Veteran reported that he began having stomach problems when he returned home from his first tour of duty, and he started noticing how bad the condition of his throat and stomach had become.  He reported that he was unable to eat or digest food like he used to before he left home, and now he took medication after eating certain meals.  The Veteran had recurring episodes of severe symptoms due to a stomach or duodenum condition, which occurred four or more times per year, and which lasted ten days or more.  The Veteran also had abdominal pain which occurred at least monthly, was pronounced, continuous, and only partially relieved by standard ulcer therapy.  The Veteran also had vomiting periodically, four or more times per year, which lasted less than one day.

Based on the evidence as outlined above, the Board finds that the symptoms associated with the Veteran's IBS, GERD, and gallbladder removal do not warrant a rating in excess of 30 percent.

In regard to removal of the Veteran's gallbladder, the Board notes that the condition is asymptomatic.  In addition, a 30 percent disability rating is the maximum rating allowable under Diagnostic Code 7319, therefore a rating in excess of 30 percent is not warranted under Diagnostic Code 7319.

The Veteran's IBS is manifested by chronic diarrhea, or alternating constipation and diarrhea, productive of more or less constant abdominal distress, which meets the criteria for a 30 percent rating under Diagnostic Code 7319.  As noted this is the maximum rating under that code.

The Veteran's GERD is manifested by reflux, substernal arm or shoulder pain, persistently recurrent epigastric distress, pyrosis, reflux, and sleep disturbance caused by esophageal reflux occurring 4 or more times per year.  The April 2015 VA examination for stomach and duodenum revealed that the Veteran also had vomiting periodically, four or more times per year, which lasted less than one day.  However, the evidence does not reflect material weight loss, hematemesis, melena or anemia or other symptom combinations productive of severe impairment of health, the requirement for a 60 percent rating under Diagnostic Code 7346.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 7346.

The Board has considered whether the Veteran's condition warrants a rating pursuant to Diagnostic Code 7347, for pancreatitis.  However, Note 1 to Diagnostic Code 7347 provides that abdominal pain in pancreatitis must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  The evidence does not reveal a diagnosis of pancreatitis.

The Board also has considered whether the Veteran's condition warrants an additional rating for ulcers pursuant to 38 C.F.R. § 4.114, the schedule of ratings for the digestive system.  However, the Board finds that the Veteran does not have a current diagnosis of an ulcer.  The April 2015 VA examination for stomach and duodenum established that the Veteran does not have a current diagnosis of ulcers.  As previously discussed, the April 2015 examiner noted that although the Veteran claimed to have ulcers, there was no objective evidence of a stomach ulcer on the examination or medical records.  Therefore, the examiner opined that a clinical diagnosis of an ulcer could not be endorsed.

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran has indicated that his ulcers had gotten worse, and that he could not brush his teeth without gagging.  The Veteran is competent to report his symptoms.  Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  Further, there is nothing of record that would cause the Board to find his statements not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although the Veteran is competent to describe the symptoms of his disability, he is not competent to say that he has ulcers.  The diagnosis of ulcers falls outside the realm of common knowledge of a layperson.  See Jandreau, supra.  Consequently, the Veteran's lay statements are not competent to establish a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Because the Veteran is not professionally qualified to offer a diagnosis, his statements are afforded little weight as to whether the Veteran currently has ulcers or whether they have worsened.  The April 2015 examiners opinion is dispositive on the issue of whether the Veteran has a current diagnosis of an ulcer.

Finally, as noted above, ratings under Diagnostic Codes 7319 and 7346 will not be combined with each other; rather, a single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Thus, an increased evaluation could be assigned under Diagnostic Code 7346 if the Veteran's IBS, GERD, and gallbladder removal were shown to approximate the criteria for higher rating under that Diagnostic Code (i.e., symptom combinations productive of severe impairment of health).  In this case, the Veteran's IBS, GERD, and gallbladder removal are shown to result in considerable, but not severe, impairment of health.  In making this determination, the Board has considered that the Veteran is not shown to have unexplained weight loss or anemia due to gastrointestinal disabilities.  The Board has carefully reviewed the Veteran's extensive treatment records during the period under review and finds no evidence that the Veteran's IBS, GERD, and gallbladder removal, separately or in combination, have caused a significant degradation of his overall health.

In sum, the Board finds symptoms of the Veteran's IBS, GERD, and gallbladder removal do not support the assignment of a rating in excess of 30 percent.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent.  



ORDER

Entitlement to a 70 percent rating for PTSD with anxiety disorder, NOS, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial disability rating in excess of 30 percent for IBS, GERD, and gallbladder removal is denied.


REMAND

I. Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is related to service.  The Veteran was last afforded a VA examination in September 2013.  In September 2014, the Veteran stated that he had difficultly hearing conversations.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination and a basis for the denial of his claim was that he did not have hearing loss which met the criteria of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Therefore, the Board finds that a VA examination is warranted to determine if the Veteran has hearing loss and if so, the nature and etiology of the Veteran's bilateral hearing loss.

II. TBI

The Veteran seeks an initial compensable rating for his service-connected TBI.  The Veteran was last afforded a VA examination in September 2013.  In September 2014, the Veteran asserted that the residuals of his TBI were more severe than the current evaluation reflected, and he maintained that he has memory impairment as a result of his condition.

Therefore, the Board finds that a VA examination is warranted to determine the severity of the Veteran's service-connected TBI.  See 38 C.F.R. § 3.159(c)(4)(i); Snuffer, supra; Green, supra; Littke, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the etiology of the claimed hearing loss.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss had its clinical onset during service, within one year of service, or is otherwise related to any in-service disease, event, or injury.  A rationale for any opinion expressed should be provided. 

The examiner should consider and discuss a January 2002 STR, which revealed that the Veteran had positive standard threshold shift (STS) and asymmetrical hearing loss.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms of his hearing loss to be competent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Schedule the Veteran for a VA examination to determine the severity of the Veteran's TBI.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should set forth findings to include those that address the facets of cognitive impairment.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

In rendering the opinion, the examiner should consider the Veteran's statements regarding his memory impairment to be competent.

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for TBI disorders.  The DBQ should be filled out completely as relevant.

3. Readjudicate the issues on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


